Citation Nr: 0122344	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  00-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than February 20, 
1996 for the award of service connection and compensable 
disability evaluations for paranoid schizophrenia, migraine 
headaches with blackouts and residuals of a concussion with 
scar above the left eyebrow.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to July 
1976.  The veteran has been deemed to be incompetent for VA 
purposes since December 28, 1998.  The appellant, the 
veteran's father, is his custodian.  For purposes of the 
present discussion, the terms "veteran" and "appellant" 
will be used interchangeably.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA), Regional Office 
(RO).

In May 2001, the veteran revoked the authority of his 
accredited representative, The American Legion, to act on his 
behalf.  See 38 C.F.R. § 20.607 (2000).  The veteran has 
clarified that he is representing himself for purposes of the 
instant appeal.

In June 2001, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.

Additional issues were addressed at the RO and the subjects 
of statements of the case in June 1997 and December 1999.  
However, the veteran has perfected an appeal only regarding 
the issue cited on the title page of this decision and the 
Board will limit its consideration accordingly.  


REMAND

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  The veteran's claim has not been considered under 
the amended statutes and regulations.  Therefore, the 
application must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claim, further clarification as to the issue(s) on 
appeal will be required.

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has jurisdiction to determine its jurisdiction over a case.  
See Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing 
Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 
(1946)); Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (2000).

Historically, it is noted that the veteran filed his 
'original' claims for service connection for residuals of a 
head injury and a psychiatric disability in October 1984.  
The Cleveland VARO granted entitlement to service connection 
for a scar of the upper left eyebrow.  A noncompensable 
disability evaluation was assigned.  Service connection for a 
psychiatric disability was denied.  The veteran was informed 
of these determinations, as well as his procedural and 
appellate rights, by VA letter dated February 4, 1985.  He 
did not initiate an appeal and the decision became final.

In February 1996, the veteran filed applications for increase 
and reopen.  The Cleveland VARO denied the veteran's 
entitlement to an increased rating for a scar of the left 
upper eyebrow and found that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for a psychiatric disability by rating 
decision issued in May 1996.  The veteran timely completed an 
appeal.  The RO, inter alia, denied entitlement to service 
connection for headaches and blackouts in an August 1996 
rating decision.  In November 1996, the veteran presented 
testimony at a personal hearing held by the Hearing Officer 
(HO) at the local VARO.  The HO confirmed and continued the 
denial of the benefits sought in a supplemental statement of 
the case on November 7, 1996.  Following additional 
evidentiary development, however, the RO granted service 
connection for paranoid schizophrenia with severe major 
depressive disorder (100%) and headaches with blackouts 
(30%).  Service connection was also granted for residuals of 
a concussion with a scar above the left eyebrow (10%) [his 
previously service-connected scar of the upper left eyebrow 
was apparently considered to be part-and-parcel of his 
concussion injury].  Effective dates of February 20, 1996 
were assigned for each of the aforementioned evaluations.  
The veteran was informed of these favorable determinations, 
as well as his procedural and appellate rights, by VA letter 
dated July 11, 1997.  Later that month, the veteran withdrew, 
in writing, his claim for an increased rating for scar of the 
upper left eyebrow.

It does not appear from the record that either the veteran or 
his accredited representative at that time initiated an 
appeal with respect to the effective dates assigned for 
schizophrenia, headaches and residuals of a concussion within 
the applicable one-year period following notification.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) and Barrera 
v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).  This would 
render the July 1997 rating decision final.

When an appellant fails to file a timely appeal, and does not 
request an extension of time in writing before the expiration 
of time for the filing of the substantive appeal, he or she 
is statutorily barred from appealing the decision of the 
agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

The RO should adjudicate the timeliness issue, and if it 
finds the July 1997 rating action is final, notify the 
veteran that pertinent law is to the effect that once a claim 
has been denied by the RO and the decision thereon is not 
timely appealed, the claim may only be reopened based upon 
new and material evidence or if there was clear and 
unmistakable error (CUE) in the decision which denied the 
claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.105(a), 3.156 (2000).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should then adjudicate the 
issue of timeliness of appeal from the 
July 1997 rating decision, and if the RO 
finds the appeal was not timely, it 
should re-adjudicate the claim of 
entitlement to earlier effective dates 
with respect to his paranoid 
schizophrenia, headache and residuals of 
a concussion claims in light of the final 
July 1997 rating action.  If any of these 
determinations remain adverse to the 
appellant in any way, the appellant and 
his accredited representative, if any, 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105, for any issue in 
which a timely notice of disagreement has 
been filed. The appellant should then be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



